Citation Nr: 0515981	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-15 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Whether new and material evidence to reopen the claim of 
service connection for a right ankle disorder as secondary to 
service-connected bilateral pes planus has been received.  

2.  Entitlement to service connection for a left ankle 
disorder claimed as secondary to service-connected bilateral 
pes planus.  

3.  Entitlement to service connection for a right knee 
disorder claimed as secondary to service-connected bilateral 
pes planus.  

4.  Entitlement to service connection for a left knee 
disorder claimed as secondary to service-connected bilateral 
pes planus.  

5.  Entitlement to service connection for a right hip 
disorder claimed as secondary to service-connected bilateral 
pes planus.  

6.  Entitlement to service connection for a low back disorder 
claimed as secondary to service-connected bilateral pes 
planus.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from July 1951 to 
December 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the RO.  

The Board notes that the RO denied service connection for a 
left knee disorder on a direct basis by September 1979 rating 
decision.  

The veteran is now claiming service connection for a left 
knee disability as secondary to service-connected bilateral 
pes planus.  This issue has never been decided, and the new 
and material standard need not be applied.  

The issues of service connection for a right ankle, left 
ankle, right knee, left knee, right his and low back 
disorders are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  By November 1988 decision, the Board denied the veteran's 
claim of service connection for a right ankle disorder as 
secondary to service-connected bilateral pes planus.  

2.  The evidence which is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim has been received since 
November 1988.  



CONCLUSION OF LAW

The additional evidence presented since November 1988 is new 
and material, and the claim of service connection for a right 
ankle disorder as secondary to service-connected bilateral 
pes planus is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R. § 3.156 (2000).  



REASONAS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA), with respect to the issue of 
whether new and material evidence has been received to reopen 
the claim of service connection for a right ankle disability 
claimed as secondary to bilateral pes planus.

In pertinent part, VCAA provides that VA has a duty to notify 
a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also notes that the veteran was advised of the 
pertinent provisions of VCAA, including the respective 
responsibility of VA and the claimant to provide evidence by 
October 2001 letter.  In view of the foregoing, the Board 
finds that the notification duties under VCAA have been 
satisfied.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file, as 
are post-service VA and private clinical records.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3) .  

The veteran has identified no private treatment records 
pertinent to this appeal that are not already of record.  
Thus, there is no indication of any outstanding medical 
evidence, nor is there any indication that outstanding 
Federal department or agency records exist that should be 
requested.  38 U.S.C.A. § 5103A(b), (c)(3); 38 C.F.R. § 
3.159(c)(1), (2).  Given the facts of this case and the issue 
on appeal, the Board concludes that VA has fulfilled any 
development duties to the veteran under VCAA.  

Despite the foregoing, the Board notes that VCAA left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108, before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  

It is specifically noted that nothing in VCAA shall be 
construed to require the Secretary of VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f)).  

The Board notes that in the May 2003 Statement of the Case, 
the RO referred to the current version of 38 C.F.R. § 3.156 
(2004) rather than the version pertinent to the veteran's 
claim.  See 38 C.F.R. § 156 (2000).  The decision herein is 
favorable.  Thus, the Board concludes that the veteran is not 
prejudiced by the foregoing discrepancy, and a remand to the 
RO for remedial action in this regard would not serve to 
assist the veteran establishing his claim..  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran should be avoided).  

The Board further notes that the RO has referred to an August 
1997 rating decision that addressed the issues of service 
connection for a right ankle disability.  Turning the claims 
file inside and out, the Board has not been able to identify 
an August 1997 rating decision that addresses this issue.  As 
the issue of new and material evidence is resolved in the 
veteran's favor, there is no need to secure further evidence.  


Factual Background 

By November 1988 decision, the Board denied service 
connection for a right ankle disability as secondary to 
service-connected bilateral pes planus.  In its decision, the 
Board relied upon the service medical records, a June 1986 VA 
podiatry examination; August, September, October, and 
December 1986 VA progress notes; June and August 1987 VA 
outpatient treatment records; and February and April 1988 VA 
outpatient treatment records.  

Pertinent medical evidence associated with the claims file 
since November 1988 includes a February 1990 VA progress note 
revealing chronic right ankle pain secondary to trauma, a 
March 1991 VA progress note indicating chronic right ankle 
pain, and a December 1991 VA progress note indicating chronic 
right ankle problems since 1943.  

The record also includes a June 1997 VA orthopedic 
examination report that reflects right ankle deformity with 
history of weakness and "question etiology." 

In April 2002, the RO received a letter from a private 
physician indicating that jarring motion from parachute jumps 
in service could have contributed to the veteran's right 
ankle disability.  

In an undated letter received in or about January 2003, a 
private physician suggested that the veteran's orthopedic 
disabilities were related to or aggravated by parachute jumps 
in service.  

A September 2003 statement from a private physician reflects 
a nexus between the veteran's bilateral pes planus and a 
right ankle disability.  

The Board notes that the veteran renewed his claim of service 
connection for a right ankle disability as secondary to 
service-connected bilateral pes planus in June 2001.  


Law and Regulations 

In general, Board decisions are final.  See 38 U.S.C.A. 
§§ 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  See also Knightly v. Brown, 6 Vet. App. 200 
(1994).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence 
is presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon 
the merits.  

Once it has been determined that a claimant has produced new 
and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new 
and old, after ensuring that the VA's statutory duty to 
assist the appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the United 
Stated Court of Appeals for Veterans Claims (Court) further 
delineated the first step of the Manio analysis by dividing 
it into three questions.  The Court indicated that the first 
question for the decision maker is whether newly presented 
evidence is actually "new" in the sense that it was not of 
record at the time of the last final disallowance of the 
claim and was not merely cumulative of other evidence of 
record.  

The second question is whether the evidence is "probative" of 
the "issue at hand."  Evans, 9 Vet. App. at 283.  Evidence is 
probative when it tends to prove, or actually proves an 
issue.  The third question is whether, in light of all of the 
evidence of record, there is a reasonable possibility that 
the outcome of the claim on the merits would be changed.  
Dolan v. Brown, 9 Vet. App. 358, 361 (1996); Evans, 9 Vet. 
App. at 283.  

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his request 
to reopen his claim prior to that date, the earlier version 
of the law remains applicable in this case.  

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2000).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  


Discussion

All of the evidence received after the Board's November 1988 
denial of service connection for a right ankle disorder as 
secondary to service-connected bilateral pes planus is 
clearly new.   

This evidence is also material in that it reflects a medical 
opinion of a possible link between the veteran's right ankle 
disability and either service or the service-connected 
bilateral pes planus..  See Evans, supra.  

Some of the new evidence, such as the June 1977 VA orthopedic 
examination report, is rather vague regarding the matter of 
the etiology of the veteran's right ankle complaints.  

Other evidence, such as the medical statement received on or 
about January 2003 and the private medical information 
received in September 2003, reflects a more certain link 
between the veteran's right ankle disability and his service 
connection bilateral pes planus.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a right ankle disorder as 
secondary to service-connected bilateral pes planus, the 
appeal to this extent is allowed, subject to the regulations 
controlling disbursement of VA monetary benefits.  



REMAND

Based on its review of the medical evidence of record, and 
given the assertions of the veteran in this case, the Board 
finds that the RO must schedule a VA medical examination to 
determine whether the veteran is suffering from a right 
ankle, left ankle, right knee, left knee, right hip, left hip 
or a low back disability.  

If so, the examiner must opine regarding the etiology of 
these conditions to include the relationship between any 
currently demonstrated conditions and the service-connected 
bilateral pes planus.  

In additional any pertinent treatment records should be 
obtained for review in connection with the veteran's claim.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated her for his 
claimed conditions.  In addition, the 
veteran should be asked to submit medical 
evidence to support his assertions that 
he has current disability that either was 
caused or aggravated by his service-
connected pes planus.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
any unsuccessful efforts in this regard.  

2.  The veteran should be furnished a VA 
orthopedic examination to determine 
whether he suffers from a bilateral 
ankle, bilateral knee, bilateral hip, 
and/or a low back disability.  If so, the 
examiner must comment on the etiology of 
any such disability diagnosed to include 
the relationship, if any, between these 
disabilities and service-connected 
bilateral pes planus.  The claims folder, 
including all existing service medical 
records, must be made available to the 
examiner for review in conjunction with 
the examination.  A rationale for all 
conclusions should be supplied.  

3.  Then, the RO should readjudicate the 
issues on appeal in light of the 
additional evidence of record.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case, which reflects consideration of all 
additional evidence, and the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


